Citation Nr: 0916998	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  00-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an earlier effective date prior to August 
14, 1997, for the grant of service connection for 
hyperthyroidism.

2. Entitlement to an earlier effective date prior to August 
14, 1997, for the grant of service connection for 
exophthalmos secondary to hyperthyroidism.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to April 1965.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado. 

In June 2002, the veteran testified at a hearing before the 
undersigned.

In September 2002, the Board issued a decision denying the 
appeal. In February 2003, the Board vacated its September 
2002 decision.

A May 2005 Board decision found that entitlement to an 
effective date prior to August 14, 1997, for the grants of 
service connection for hyperthyroidism and for exophthalmos 
secondary to hyperthyroidism was not warranted. The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

A Court Order, dated February 14, 2006, granted the motion of 
the Secretary of Veterans Affairs (the Secretary), and 
remanded this appeal to the Board to allow for the 
reconstruction of the claims file.  

In April 2007 the Board remanded this case to the RO to 
reconstruct the claims file.  It has now been returned to the 
Board for adjudication.



FINDINGS OF FACT

1.  A rating action in June 1995 denied service connection 
for hyperthyroidism.  

2.  The Veteran was notified by letter in July 1995, but did 
not appeal and the decision is final.  

3.  On August 14, 1997 the RO received the Veteran's 
application to reopen the claim for service connection for 
hyperthyroidism.

4.  A July 1999 VA Medical opinion opined that exophthalmos 
in service was secondary to hyperthyroidism.  Consequently 
service connection was established for hyperthyroidism and 
exophthalmos with an effective date of August 14, 1997, the 
date of the reopened claim.  

5.  There was no formal claim, informal claim, or written 
intent to file a claim of entitlement to service connection 
for hyperthyroidism and exophthalmos, between July 1995 and 
August 14, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
14, 1997, for the award of service connection for 
hyperthyroidism have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.155, 3.400 
(2008).

2.  The criteria for an effective date earlier than August 
14, 1997, for the award of service connection for 
exophthalmos have not been met.  38 U.S.C.A. §§ 5107, 5110; 
38 C.F.R. §§ 3.1, 3.155, 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examination.  He 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, and 
private and VA facility medical records. Although the Board 
has an obligation to provide adequate reasons and bases 
supporting these decisions, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the claims. See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Background

Entitlement to service connection for a thyroid disorder was 
initially claimed in November 1976.  By rating decision of 
June 1995, service connection for hyperthyroidism was denied.  
A July 1995 letter was sent to the Veteran at his address of 
record. It notified him that service connection for 
hyperthyroidism was denied, and advised of his appellate 
rights. The Veteran did not file a timely appeal.

A request to reopen a claim for service connection for 
hyperthyroidism was received by the RO on August 14, 1997. 

In a September 1999 rating decision, the RO reopened and 
granted entitlement to service connection for 
hyperthyroidism, and exophthalmos secondary to 
hyperthyroidism, effective August 14, 1997.  It was noted 
that the Veteran's service medical records were negative for 
hyperthyroidism; however, he was noted to have exophthalmos. 
Evidence from the Federal Bureau of Prisons showed treatment 
for hyperthyroidism since 1975. The Veteran was afforded a VA 
examination in July 1999, and the VA examiner determined that 
the Veteran's exophthalmos shown in service was from his 
thyroid disease. Accordingly, service connection was granted 
for hyperthyroidism and for exophthalmos secondary to 
hyperthyroidism.

The Veteran testified at the June 2002 hearing that he 
received the July 1995 letter notifying him that his claim 
was initially denied. He stated that he did not recall filing 
an appeal with regard to the denial and that he did re-file 
the claim. He contended that the RO failed to help him 
develop his claim. The Veteran appealed the effective dates 
assigned. 

The Board in a May 2005 decision denied the Veteran's claim 
for earlier effective dates for hyperthyroidism and 
exophthalmos.  The veteran appealed this decision to the 
Court.  Unfortunately the claims file was misdelivered by the 
FedEx Corporation.  After several extensions to allow VA to 
search for the claims file, the Court in February 2006 
remanded the case to allow VA to make all reasonable efforts 
to reconstruct the claims file.

The Board in April 2007 remanded the claims to allow the RO 
to reconstruct the claims file.

The file contains VA, private and Federal Prison System 
medical record.  It also contains a September 2006 Social 
Security Award letter.  None of these records reveal that the 
Veteran had filed any claims to reopen his claim for service 
connection prior to August 14, 1997.

Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a 
representative of the Veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
See also 38 C.F.R. § 3.1(p) (2008).  The benefit sought must 
be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).

As previously noted, service connection for hyperthyroidism 
was denied in the rating decision of June 1995. The Veteran 
was properly notified of the RO's determination and of his 
appellate rights in a July 1995 letter, but did not file a 
timely appeal. As such, that decision is final. 38 U.S.C.A. § 
7105.

In order to establish service connection for a claimed 
disorder following a final determination, the claimant is 
responsible for submitting an application to reopen his claim 
with new and material evidence. See 38 C.F.R. § 3.156.

The Veteran's application to reopen his claim following the 
prior final determination was not received by VA prior to 
August 14, 1997. As there is no evidence that VA received a 
claim to reopen this issue prior to August 14, 1997, the 
Board finds that the preponderance of the evidence is against 
an effective date prior to August 14, 1997. The claims are 
denied.

In reaching this decision the Board notes that the claims 
file has been rebuilt, which means that the Veteran's 
original claims file is not available.  The Board has 
considered the assertion that VA was negligent in failing in 
1995 to assist the appellant with his claim. The Veteran has 
indicated that since VA failed to assist him in the pursuit 
of his claim, his effective date should be the date that he 
initially began to prosecute his claim. The United States 
Court of Appeals for Veterans Claims (Court) has held, 
however, that government officials are presumed to have 
properly discharged their official duties unless rebutted by 
clear and convincing evidence to the contrary. Baldwin v. 
West, 13 Vet. App. 1, 6 (1999).  Moreover, the Veteran was 
notified in July 1995 what steps he could take to appeal the 
initial denial of his claim. The evidence shows that VA had 
properly discharged its official duties. The Veteran has not 
provided clear and convincing evidence to the contrary.  
Moreover, as to the loss of the claims folder, the evidence 
shows that FedEx misdelivered the file, not VA.

Finally, while the RO has a duty to assist the Veteran with 
developing facts pertinent to his claims, the fact remains 
that an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal. See 38 
C.F.R. § 20.200. The Veteran did not timely appeal the 
initial June 1995 denial of his claim.  He did not file a 
claim to reopen the issue of entitlement to service 
connection prior to August 14, 1997.  Therefore, the earliest 
possible effective date in this case would be August 14, 
1997, the date of the reopened claim. 

Based on the foregoing, entitlement to an effective date 
prior to August 14, 1997, is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An effective date earlier than August 14, 1997, for the award 
of service connection for hyperthyroidism is denied.

An effective date earlier than August 14, 1997, for the award 
of service connection for exophtalmos secondary to 
hyperthyroidism is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


